DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 09/07/2022 and 09/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Line 2 recites “…a loading unit configured for operable connection to an actuation assembly…” However, line 8 also recites “…an actuation assembly…” It appears that line 8 should recite, “…the actuation assembly…”
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 12-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman (US 2005/0187576 A1).
Regarding claim 2, Whitman discloses a loading unit (Fig 1, #100) for a surgical stapling device (Fig 2, #10), the loading unit comprising:
a shell member (Fig 1, #106/#212) including a proximal portion and a distal portion (See Fig 11a illustrating the proximal {right} and distal {left} portions of the shell member);
a staple cartridge (See Fig 11a, #214) supported on the distal portion of the shell member (See Fig 11a illustrating that the staple cartridge {#214} is supported on the distal end of the shell member {distal portion illustrated in left part of Fig 11a}), the staple cartridge including a circular array of staples (See ¶ [0101] - "...The staple and blade portion 106 also includes a staple cartridge 214. The staple cartridge 214 defines a plurality of axially-disposed staple receiving slots 2141 in which staples 2142 are stored...");
a housing assembly (Fig 1, #104/#102/#14) secured to the proximal portion of the shell member (See Fig 1 illustrating that the housing assembly extends from the proximal portion of the shell member {#106/#212}), the housing assembly being configured for operable connection to an actuation assembly (See Fig 6a illustrating the actuation assembly {first through fifth motors}. See ¶ [0067] - [0070] describing that the actuation assembly is in operable connection with the housing assembly via connections/couplings); and
a firing assembly (See Fig 10b, #220/#222 - staple pusher/staple pusher carriage element. See further ¶ [0103] - [0112] describing the elements and operation of the firing of the staples from the staple pusher) disposed within the shell member (See Figs 10a - 10c illustrating that the firing assembly is located within the shell member {#106/#212}) and extending from within the housing assembly (See Figs 10a - 11a illustrating that the firing assembly extends from within the housing assembly), the firing assembly being operably connected to a first drive assembly of the actuation assembly (See ¶'s [0064], [0070] - [0071], & [0124]-[0125] describing that a first drive assembly {#76} is connected with the firing assembly), wherein the firing assembly includes a cycloid gear assembly for increasing an input torque from the first drive assembly of the actuation assembly (See ¶ [0065] describing that a cycloid gear assembly can be used to transfer power from a motor).

Regarding claim 3, Whitman further discloses an approximation assembly (See ¶ [0123] describing that the output of the first motor shaft {#30} and second motor shaft {#32} interacts with the trocar shaft {#108}) supported by the housing assembly (See Figs 1, 2, & 8-9 illustrating the housing assembly supporting the approximation assembly), the approximation assembly including a trocar member (See Fig 8, #110) configured for releasable connection to an anvil assembly (See Fig 8 & ¶ [0123] describing that the trocar is insertable and removable within a trocar receiving slot {#2065}).

Regarding claim 4, Whitman further discloses wherein the approximation assembly is configured for gross approximation and fine approximation of an anvil assembly relative to the staple cartridge (See ¶ [0071] which describes that the first and second motors are arranged as high-speed/low-torque motors, respectively - which operate as gross and fine approximation of the trocar and staple cartridge).

Regarding claim 5, Whitman further discloses wherein the approximation assembly is configured for operable connection to a second drive assembly of the actuation assembly to affect the gross approximation of the anvil assembly relative to the staple cartridge (See ¶ [0071] describing a second drive assembly {#80/#82/#32} in operation with the anvil and staple cartridge).

Regarding claim 12, Whitman discloses a surgical stapling device (Fig 2) comprising:
a loading unit (Fig 1, #100) configured for operable connection to an actuation assembly (See Fig 6a illustrating the actuation assembly {first through fifth motors}. See Figs 1 & 2 illustrating that the actuation assembly is connected to the loading unit), the loading unit including:
a shell member (Fig 1, #106/#212) having a proximal portion and a distal portion (See Fig 11a illustrating the proximal {right} and distal {left} portions of the shell member);
a staple cartridge (See Fig 11a, #214) supported on the distal portion of the shell member (See Fig 11a illustrating that the staple cartridge {#214} is supported on the distal end of the shell member {distal portion illustrated in left part of Fig 11a}), the staple cartridge including a circular array of staples (See ¶ [0101] - "...The staple and blade portion 106 also includes a staple cartridge 214. The staple cartridge 214 defines a plurality of axially-disposed staple receiving slots 2141 in which staples 2142 are stored...");
a housing assembly (Fig 1, #104/#102/#14) secured to the proximal portion of the shell member (See Fig 1 illustrating that the housing assembly extends from the proximal portion of the shell member {#106/#212}), the housing assembly being configured for operable connection to an actuation assembly (See Fig 6a illustrating the actuation assembly {first through fifth motors}. See ¶ [0067] - [0070] describing that the actuation assembly is in operable connection with the housing assembly via connections/couplings); and
a firing assembly (See Fig 10b, #220/#222 - staple pusher/staple pusher carriage element. See further ¶ [0103] - [0112] describing the elements and operation of the firing of the staples from the staple pusher) disposed within the shell member (See Figs 10a - 10c illustrating that the firing assembly is located within the shell member {#106/#212}) and extending from within the housing assembly (See Figs 10a - 11a illustrating that the firing assembly extends from within the housing assembly), the firing assembly being operably connected to a first drive assembly of the actuation assembly (See ¶'s [0064], [0070] - [0071], & [0124]-[0125] describing that a first drive assembly {#76} is connected with the firing assembly), wherein the firing assembly includes a cycloid gear assembly for increasing an input torque from the first drive assembly (See ¶ [0065] describing that a cycloid gear assembly can be used to transfer power from a motor); and
an anvil assembly (Fig 8, #112) operable securable to the loading unit and movable relative to the staple cartridge (See ¶ [0095]).

Regarding claim 13, Whitman further discloses wherein the loading unit further includes an approximation assembly (See ¶ [0123] describing that the output of the first motor shaft {#30} and second motor shaft {#32} interacts with the trocar shaft {#108}) supported by the housing assembly (See Figs 1, 2, & 8-9 illustrating the housing assembly supporting the approximation assembly), the approximation assembly including a trocar member (See Fig 8, #110) configured for releasable connection to the anvil assembly (See Fig 8 & ¶ [0123] describing that the trocar is insertable and removable within a trocar receiving slot {#2065}).

Regarding claim 14, Whitman further discloses wherein the approximation assembly is configured for gross approximation and fine approximation of the anvil assembly relative to the staple cartridge (See ¶ [0071] which describes that the first and second motors are arranged as high-speed/low-torque motors, respectively - which operate as gross and fine approximation of the trocar and staple cartridge).

Regarding claim 15, Whitman further discloses wherein the approximation assembly is configured for operable connection to a second drive assembly of the actuation assembly to affect the gross approximation of the anvil assembly relative to the staple cartridge (See ¶ [0071] describing a second drive assembly {#80/#82/#32} in operation with the anvil and staple cartridge).

Regarding claim 21, Whitman further discloses a surgical stapling device (Fig 2) comprising:
an actuation assembly (See Fig 6a illustrating the actuation assembly {first through fifth motors});
a loading unit (Fig 1, #100) configured for operable connection to the actuation assembly (See Fig 6a illustrating the actuation assembly {first through fifth motors}. See Figs 1 & 2 illustrating that the actuation assembly is connected to the loading unit), the loading unit including:
a shell member (Fig 1, #106/#212) having a proximal portion and a distal portion (See Fig 11a illustrating the proximal {right} and distal {left} portions of the shell member);
a staple cartridge (See Fig 11a, #214) supported on the distal portion of the shell member (See Fig 11a illustrating that the staple cartridge {#214} is supported on the distal end of the shell member {distal portion illustrated in left part of Fig 11a}), the staple cartridge including a circular array of staples (See ¶ [0101] - "...The staple and blade portion 106 also includes a staple cartridge 214. The staple cartridge 214 defines a plurality of axially-disposed staple receiving slots 2141 in which staples 2142 are stored...");
a housing assembly (Fig 1, #104/#102/#14) secured to the proximal portion of the shell member (See Fig 1 illustrating that the housing assembly extends from the proximal portion of the shell member {#106/#212}), the housing assembly being configured for operable connection to the actuation assembly (See Fig 6a illustrating the actuation assembly {first through fifth motors}. See ¶ [0067] - [0070] describing that the actuation assembly is in operable connection with the housing assembly via connections/couplings); and
a firing assembly (See Fig 10b, #220/#222 - staple pusher/staple pusher carriage element. See further ¶ [0103] - [0112] describing the elements and operation of the firing of the staples from the staple pusher) disposed within the shell member (See Figs 10a - 10c illustrating that the firing assembly is located within the shell member {#106/#212}) and extending from within the housing assembly (See Figs 10a - 11a illustrating that the firing assembly extends from within the housing assembly), the firing assembly being operably connected to a first drive assembly of the actuation assembly (See ¶'s [0064], [0070] - [0071], & [0124]-[0125] describing that a first drive assembly {#76} is connected with the firing assembly), wherein the firing assembly includes a cycloid gear assembly for increasing an input torque from the first drive assembly (See ¶ [0065] describing that a cycloid gear assembly can be used to transfer power from a motor); and
an anvil assembly (Fig 8, #112) operable securable to the loading unit and movable relative to the staple cartridge (See ¶ [0095]).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of another embodiment of Whitman.
Regarding claim 7, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the firing assembly further includes a spider gear having an external thread, and a jack nut having an internal thread, wherein the external thread of the spider gear engages the internal thread of the jack nut such that rotation of the spider gear causes longitudinal movement of the jack nut.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the firing assembly further includes a spider gear (Fig 18a, #916) having an external thread (#9164), and a jack nut (#918) having an internal thread (#9182), wherein the external thread of the spider gear engages the internal thread of the jack nut such that rotation of the spider gear causes longitudinal movement of the jack nut (See ¶'s [0184] - [0185] & [0197] describing that the external thread of the spider gear engages with the internal threads of the jack nut to affect longitudinal movement of the jack nut).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 8, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the firing assembly further includes a pusher assembly secured to the jack nut for ejecting the circular array of staples from the staple cartridge.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the firing assembly further includes a pusher assembly secured to the jack nut for ejecting the circular array of staples from the staple cartridge (See Fig 18a. See further ¶'s [0185] - [0186] & [0188] - [0194] describing that the pusher assembly {#928} is connected to the jack nut {#918} through the rotary pusher {#920} for ejecting staples from the staple cartridge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 9, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the cycloid gear assembly includes a cycloid gear, and a ring gear, the outer diameter of the cycloid gear being less than an inner diameter of the ring gear.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the cycloid gear assembly includes a cycloid gear, and a ring gear, the outer diameter of the cycloid gear being less than an inner diameter of the ring gear (See Fig 18a, illustrating an outer ring gear {#912} with inner teeth which engage with cycloid gears {#914a-#914c}; wherein the cycloid gears are smaller in diameter than the ring gear to engage with the inner surface of the ring gear).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 10, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the cycloid gear includes a toothed outer surface and the ring gear includes a toothed inner surface, wherein a portion of the toothed outer surface of the cycloid gear engages the toothed inner surface of the ring gear.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the cycloid gear includes a toothed outer surface and the ring gear includes a toothed inner surface, wherein a portion of the toothed outer surface of the cycloid gear engages the toothed inner surface of the ring gear (See Fig 18a, illustrating an outer ring gear {#912} with inner teeth which engage with cycloid gears {#914a-#914c}; wherein the cycloid gears are smaller in diameter than the ring gear to engage with the inner surface of the ring gear).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 11, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the cycloid gear is configured to roll about the toothed inner surface of the ring gear.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the cycloid gear is configured to roll about the toothed inner surface of the ring gear (See ¶ [0182] - [0184]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 17, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the firing assembly further includes a spider gear having an external thread, and a jack nut having an internal thread, wherein the external thread of the spider gear engages the internal thread of the jack nut such that rotation of the spider gear causes longitudinal movement of the jack nut.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the firing assembly further includes a spider gear (Fig 18a, #916) having an external thread (#9164), and a jack nut (#918) having an internal thread (#9182), wherein the external thread of the spider gear engages the internal thread of the jack nut such that rotation of the spider gear causes longitudinal movement of the jack nut (See ¶'s [0184] - [0185] & [0197] describing that the external thread of the spider gear engages with the internal threads of the jack nut to affect longitudinal movement of the jack nut).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 18, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the firing assembly further includes a pusher assembly secured to the jack nut for ejecting the circular array of staples from the staple cartridge.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the firing assembly further includes a pusher assembly secured to the jack nut for ejecting the circular array of staples from the staple cartridge (See Fig 18a. See further ¶'s [0185] - [0186] & [0188] - [0194] describing that the pusher assembly {#928} is connected to the jack nut {#918} through the rotary pusher {#920} for ejecting staples from the staple cartridge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 19, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the cycloid gear assembly includes a cycloid gear and a ring gear, the outer diameter of the cycloid gear being less than an inner diameter of the ring gear.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the cycloid gear assembly includes a cycloid gear and a ring gear, the outer diameter of the cycloid gear being less than an inner diameter of the ring gear (See Fig 18a, illustrating an outer ring gear {#912} with inner teeth which engage with cycloid gears {#914a-#914c}; wherein the cycloid gears are smaller in diameter than the ring gear to engage with the inner surface of the ring gear).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Regarding claim 20, The above embodiment of Whitman (Figs 1-12c) does not specifically teach wherein the cycloid gear includes a toothed outer surface, and the ring gear includes a toothed inner surface, wherein a portion of the toothed outer surface of the cycloid gear engages the toothed inner surface of the ring gear.
	An embodiment of Whitman illustrated in Figs 17-18b teaches wherein the cycloid gear includes a toothed outer surface, and the ring gear includes a toothed inner surface, wherein a portion of the toothed outer surface of the cycloid gear engages the toothed inner surface of the ring gear (See Fig 18a, illustrating an outer ring gear {#912} with inner teeth which engage with cycloid gears {#914a-#914c}; wherein the cycloid gears are smaller in diameter than the ring gear to engage with the inner surface of the ring gear).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a first embodiment of Whitman to incorporate the teachings of Whitman shown in Figs 17-18b to include a spider gear and jack nut with the motivation of providing a staple and blade portion which can be more easily inserted into a patient’s body without sacrificing the output torque, as recognized by Whitman in ¶ [0179].

Allowable Subject Matter
Claims 6 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731